DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 9 recites the coherent slave to process the cache line eviction data.
Claim 11 recites the coherent slave to process the cache line eviction data by: -42-AMD Reference No.: 200058-US-NPcommunicating the cache line eviction data to a memory controller and communicating a response to the first coherent master to indicate the cache line eviction transaction is complete.
Claim 12 recites the coherent slave to process the cache line eviction data.
Claim 13 recites the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master.
Claim 14 recites the coherent slave to provide updated cache line data and to process the cache line eviction data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant points to devices [instant specification ¶ 0018, 0030] such as processor cores, caches, memory controllers, or buffers as the structure for the coherent slaves and coherent masters. Applicant makes this clear on the record in the applicant arguments (see pages 12 – 14) dated May 31, 2022.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lih et al. (US PGPUB 2014/0040561; hereinafter “Lih”).
With regard to Claim 1, Lih teaches a method for processing a cache line eviction transaction, the method comprising:
receiving cache line eviction data that was evicted from a cache subsystem ([0006] “When a state of a cache line in a cache is changed (e.g., data in the cache line needs to be evicted or replaced by new data) by a cache agent (CA), the updated data may need to be written back to the main memory by a home agent (HA).” [0009] “the method comprising changing a state of the cache line by the CA, and sending either a write-back message comprising data stored in the cache line or an eviction message from the CA to the HA”); and
processing the received cache line eviction data over a prioritized channel by updating a memory with the cache line eviction data ([0023] “A write-back message (sometimes referred to in short as write-back) may refer to a message from a cache agent (CA) to a home agent (HA), e.g., due to an internal event, to update a cache line including data and cache line state (e.g., when the CA changes the cache state from modified to clean or invalid).” [0027] “According to an embodiment disclosed herein, a cache write-back or cache eviction message may be treated with the same channel and priority as a snoop response instead of being treated as a read or write request. This procedure may transmit write-back and eviction messages via a communication channel assigned to snoop responses.” [0036] “The snoop response may comprise a write-back message with updated data.” [0045] “In a coherence protocol disclosed herein, write-back and eviction are special requests or operations, thus their ordering should be handled differently from cache line requests. In an embodiment, the write-back and eviction may take higher priority over any other outstanding read or write requests initiated from a different source(s) but targeting the same destination.”).

With regard to Claim 2, Lih teaches the method of claim 1, wherein prior to the processing of the cache line eviction data, releasing the cache subsystem for processing other transactions after the receiving the cache line eviction data ([0039] “according to an embodiment disclosed herein, the handshaking procedure, including completion and acknowledgment messages exchanged between the HA 110 and the CA 120, is eliminated or removed from the transaction 400. The handshake procedure in the transaction 300 can be removed since the write-back procedure has already been completed before the handshake.” [0041] “The handshake procedure in the transaction 300 can be removed since the eviction procedure has already been completed before the handshake,” as such since the “handshake”, including the “completion and acknowledgement messages”, has been removed in Lih then this indicates that the cache has been released for processing other transactions “prior to the processing of the processing of the cache line eviction data”.).

With regard to Claim 3, Lih teaches wherein processing the cache line eviction data further comprises:
processing the cache line eviction data before processing lower priority transactions; and updating the memory by writing the cache line eviction data to the memory at a memory address associated with the cache line eviction data ([0023] “A write-back message (sometimes referred to in short as write-back) may refer to a message from a cache agent (CA) to a home agent (HA), e.g., due to an internal event, to update a cache line including data and cache line state (e.g., when the CA changes the cache state from modified to clean or invalid).” [0045] “In an embodiment, the write-back and eviction may take higher priority over any other outstanding read or write requests initiated from a different source(s) but targeting the same destination.”).

With regard to Claim 9, Lih teaches an apparatus to process a cache line eviction transaction, the apparatus comprising:
a first coherent master circuit to receive cache line eviction data that was evicted from a cache subsystem corresponding to the first coherent master circuit and to communicate the cache line eviction data to a coherent slave over a prioritized channel ([0006] “When a state of a cache line in a cache is changed (e.g., data in the cache line needs to be evicted or replaced by new data) by a cache agent (CA).” [0009] “the method comprising changing a state of the cache line by the CA, and sending either a write-back message comprising data stored in the cache line or an eviction message from the CA to the HA,” wherein the “cache agent” and “home agent” are the “first coherent master circuit” and “coherent slave” respectively. [0054] “The computer system 600 includes a processor 602 that is in communication with memory devices including a memory agent 603, a memory agent 605, a memory agent 60,” wherein it is clear from the disclosure of Lih that the various “agents” comprise some form of a “circuit”.); and
the coherent slave to process the cache line eviction data based on the receipt of the cache line eviction data over the prioritized channel by updating a memory with the cache line eviction data ([0006] “the updated data may need to be written back to the main memory by a home agent (HA).” [0023] “A write-back message (sometimes referred to in short as write-back) may refer to a message from a cache agent (CA) to a home agent (HA), e.g., due to an internal event, to update a cache line including data and cache line state (e.g., when the CA changes the cache state from modified to clean or invalid).” [0027] “According to an embodiment disclosed herein, a cache write-back or cache eviction message may be treated with the same channel and priority as a snoop response instead of being treated as a read or write request. This procedure may transmit write-back and eviction messages via a communication channel assigned to snoop responses.” [0036] “The snoop response may comprise a write-back message with updated data.” [0045] “In a coherence protocol disclosed herein, write-back and eviction are special requests or operations, thus their ordering should be handled differently from cache line requests. In an embodiment, the write-back and eviction may take higher priority over any other outstanding read or write requests initiated from a different source(s) but targeting the same destination.”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 – 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lih as applied to Claims 3 and 9 above, and further in view of Eyole (US Patent Application 2021/0117200).
Regarding claim 4, Lih teaches all the limitations of claim 3 as described above. Lih may not teach prior to the processing of data, processing a coherency probe for data corresponding to the memory address associated with the data, the coherency probe originating from a request for the data from a coherent master.
Eyole teaches prior to the processing of data, processing a coherency probe for data corresponding to the memory address associated with the data, the coherency probe originating from a request for the data from a coherent master. (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions a request (probe) for a load (of data) from the load requesting (coherent master) circuitry.
and delaying sending a coherency probe response until after the processing of the cache line eviction data. (¶ 0096) Does not forward (respond) to the load requesting circuitry until the write (processing) had completed.
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

Regarding claim 5, Lih in view Eyole teaches all the limitations of Claim 4 as described above. Lih further teaches after sending of the coherency probe response, requesting data from memory to provide the updated cache line eviction data to the coherent master ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s).” [0037] “The updated data in the main memory 112 may be sent by the HA 110 to the CA 120 by a read response message (not shown in FIG. 3).”).

Regarding claim 7, Lih teaches all the limitations of claim 3 as described above. Lih does not teach the holding of a cache line eviction transaction as described in claim 10. Eyole teaches further comprising:
after the processing of the cache line eviction data: holding the cache line eviction transaction based on an indication of a hazard condition (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions prevention of load according to a hazard.
after the processing of the cache line eviction data, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master (¶ 0096) “the hazard detection circuitry 333 signals to the recoalescing circuitry that the relevant result of the relevant load request should not be returned.” Signals (processes) that data was not able to be read to the recoalescing circuitry(probe).
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

With further regard to Claim 7, Lih teaches requesting data from memory to provide the updated cache line eviction data to the coherent master based on a probe miss response ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s).” [0037] “The updated data in the main memory 112 may be sent by the HA 110 to the CA 120 by a read response message (not shown in FIG. 3).”).

Regarding claim 8, Lih teaches all the limitations of claim 3 as described above. Lih does not teach the processing of a coherency probe as described in claim 8. Eyole teaches further comprising:
prior to the receiving of the cache line eviction data the cache subsystem, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master; receiving, at the coherent master, a probe response with the cache line data; and after the processing of the cache line eviction data at a coherent slave, holding the cache line eviction data until the coherent master receives the cache line eviction data (¶ 0095) “If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load (receipt) of the cache line (cache eviction data) to complete. Wherein the acknowledgment is understood as a response.
and -41-AMD Reference No.: 200058-US-NPreleasing the hold on the cache line eviction data to complete the cache line eviction transaction. (¶ 0095) Wherein the acknowledgement enables (releases) the write (eviction).
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the processing of a coherency probe of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

With further regard to Claim 8, Lih teaches requesting data from memory to provide the updated cache line eviction data to the coherent master based on a probe miss response ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s).” [0037] “The updated data in the main memory 112 may be sent by the HA 110 to the CA 120 by a read response message (not shown in FIG. 3).”).

Regarding claim 12, Lih teaches all the limitations of claim 9 as described above. Lih does not teach the processing of a coherency probe as described in claim 12. Eyole teaches further comprising:
the first coherent master circuit, prior to the communicating of the data to the coherent slave, to receive a coherency probe for data corresponding to the memory address associated with the data, wherein the coherency probe originated from a request for the data from a second coherent master circuit (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions a request (probe) for a load (of data) from the load requesting ( coherent master) circuitry.
and the first coherent master circuit, in response to the coherency probe and the receiving of the data, to delay a coherency probe response until after the coherent slave processes the cache line eviction data. (¶ 0096) Does not forward (respond) to the load requesting circuitry until the write (processing) had completed.
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the processing of a coherency probe of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

Regarding claim 15, this claim is equivalent in scope to Claim 8 rejected above, merely having a different independent claim type, and as such Claim 15 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 8. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Eyole as applied to claims 4 and 12 above, and further in view of Pierson (US Patent Application 2014/0115272).
Regarding claim 6, Lih in view of Eyole teaches all the limitations of claim 4 as described above. Lih in view of Eyole may not teach after sending of the coherency probe response, forwarding the cache line eviction data to the coherent master. Pierson teaches further comprising:
after sending of the coherency probe response, forwarding the cache line eviction data to the coherent master. (¶ 0061) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." Wherein a master is snooped to provide the latest copy(updated) cache line.
Lih, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Pierson before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole and the snooping of Pierson. The suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Lih, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Regarding claim 13, Lih in view of Eyole teaches all the limitations of claim 12 as described above. Lih teaches further comprising: 
the first coherent master circuit to communicate a probe miss to the second coherent master circuit ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s).”).

With further regard to Claim 13, Lih in view of Eyole may not teach the first coherent master to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master. Pierson teaches further comprising:
the first coherent master circuit to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master circuit (¶ 0061 0062, 0065) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." , "FIG. 8 illustrates an interface 800 between one of the processing cores 610 and multi-core shared memory controller 700…and provides all the handshake and signal information needed for communication with processing core 610 as a slave." , "Multiplexer 826 selects either the write data or the Snoop data to transmit to multi-core shared memory controller 700." Wherein one of multiple masters is snooped to provide the latest copy (updated) cache line to another (second) master. Wherein the data is sent (read) via the snoop data line before the write (eviction) is finalized and the mux select is understood as equivalent to a request.
Lih, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Pierson before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole and the snooping of Pierson. The suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Lih, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lih as applied to Claim 9 above, and further in view of Goss et al. (US PGPUB 2013/0326114).
With regard to claim 10, Lih teaches all the limitations of claim 9 as described above. Lih does not teach the early response as described in claim 10. Goss teaches wherein:
the first coherent master circuit is configured to, after receiving the cache line eviction data and before communicating the cache line eviction data to the coherent slave, communicate a response to the cache subsystem indicating ownership of the cache line eviction transaction to release the cache subsystem of the cache line eviction transaction ([0012] “In a writeback memory environment, host data are often provided to a storage device for writing to a memory of the storage device. The device acknowledges receipt of the data, and then schedules the subsequent writing of the data to the device during background processing operations.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Lih with the early response as taught by Goss in order to “facilitate higher observed data transfer rates since the host is free to issue new access commands, and the storage device is free to service such commands, without the need to wait for the storage device to complete the physical writing of the data to the final memory destination” (Goss [0012]).

With regard to claim 11, Lih teaches all the limitations of claim 9 as described above. Lih does not teach the early response as described in claim 11. Goss teaches wherein the coherent slave is further configured to process the cache line eviction data by:
communicating the cache line eviction data to a memory controller to update a memory location corresponding to the cache line eviction data; and communicating a response to the first coherent master circuit to indicate the cache line eviction transaction is complete to release the first coherent master circuit of the cache line eviction transaction ([0012] “In a writeback memory environment, host data are often provided to a storage device for writing to a memory of the storage device. The device acknowledges receipt of the data, and then schedules the subsequent writing of the data to the device during background processing operations.” [0017] “FIG. 1 which shows illustrates an exemplary data storage device 100. The device 100 includes a controller 102 and a memory module 104. The controller 102 provides top level control for the device 100.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Lih with the early response as taught by Goss in order to “facilitate higher observed data transfer rates since the host is free to issue new access commands, and the storage device is free to service such commands, without the need to wait for the storage device to complete the physical writing of the data to the final memory destination” (Goss [0012]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lih as applied to Claim 9 above, and further in view of Eyole and Pierson.
Regarding claim 14, Lih teaches the apparatus of claim 12, further comprising:
to communicate a probe miss to the second coherent master circuit ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s).” [0037] “The updated data in the main memory 112 may be sent by the HA 110 to the CA 120 by a read response message (not shown in FIG. 3).”).

With further regard to Claim 14, Lih does not teach the hazard condition handling as described in claim 14. Eyole teaches further comprising:
the first coherent master circuit, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load of the cache line (cache line eviction data) is complete. Wherein acknowledgement occurs dependent on detection (indication) of a Hazard.  
to receive a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a second coherent master circuit (¶ 0095) Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being read).
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

With further regard to Claim 14, Lih in view of Eyole may not teach communicating a read data request to the coherent slave to provide updated data corresponding to the eviction data to the second coherent master. Pierson teaches further comprising:
the first coherent master to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master (¶ 0061, 0062, 0065) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." , "FIG. 8 illustrates an interface 800 between one of the processing cores 610 and multi-core shared memory controller 700…and provides all the handshake and signal information needed for communication with processing core 610 as a slave." , "Multiplexer 826 selects either the write data or the Snoop data to transmit to multi-core shared memory controller 700." Wherein one of multiple masters is snooped to provide the latest copy (updated) cache line to another (second) master. Wherein the data is sent (read) via the snoop data line before the write (eviction) is finalized and the mux select is understood as equivalent to a request.
Lih, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Pierson before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole and the snooping of Pierson. The suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Lih, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lih as applied to Claim 1 above, further in view of Eyole and Marathe (US Patent Application 2013/0047163).
Regarding claim 16, Lih may not teach the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; -45-AMD Reference No.: 200058-US-NPto determine the hazard condition is false; and to release the hold on the transaction.

Eyole teaches the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load of the cache line (cache line eviction data) completes. Wherein acknowledgement occurs dependent on detection (indication) of a Hazard. 
and to release the hold on the transaction (¶ 0095) Wherein the acknowledgement enables (releases) the write (eviction).
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

With further regard to Claim 16, Lih in view of Eyole may not teach to determine the hazard condition is false. Marathe teaches 
to determine the hazard condition is false. (¶ 0013) “In response to determining that the detected possible atomicity violation is a false positive rather than an actual atomicity violation…the transformation of a code section corresponding to the false positive may be reversed.” Wherein the atomicity violation (hazard) is deemed as false.
Lih, Eyole and Marathe are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Marathe before him or her to modify the cache eviction of Lih to include the hazard circuitry of Eyole and the false positive detection of Marathe. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing complications due to hazards. (Marathe ¶ 0030) Therefore, it would have been obvious to combine Lih, Burns and Marathe to obtain the claimed invention as specified in the instant application claims.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Eyole.
Regarding claim 17, Lih teaches a method for processing a cache line eviction transaction, the method comprising: 
receiving a request from a first CPU subsystem for cache line data associated with a memory address ([0036] “As shown in FIG. 3B, in the event of a data read miss in a cache managed by the CA 120, a read request may be sent from the CA 120 to the HA 110 to read data at a certain address(s). The HA 110 may keep a directory of all caches, thus the HA 110 may be aware of any cache(s) that has checked out the requested data. Accordingly, upon receiving the read request, the HA 110 may send a snoop request to the CA 130 (also any other CA that has checked out the data), wherein a copy of the data is stored,” wherein “CA (Cache Agent) 120” is the “first CPU subsystem”, see also Fig. 3B).
communicating cache line eviction data corresponding to the memory address of the requested cache line data from a second CPU subsystem to a home node over a prioritized channel, wherein the cache line eviction data was evicted from a cache subsystem ([0036] “The snoop request may contain instructions for the CA 130 to return an updated value of the data, if any, to the HA 110. The CA 130 may then send a snoop response back to the HA 110, and change its cache line state to clean or exclusive. The snoop response may comprise a write-back message with updated data (if the corresponding cache line in the CA 130 is dirty),” wherein the “CA (Cache Agent) 130” and “HA (Home Agent) 110” are the “second CPU subsystem” and “home node” respectively. [0027] “According to an embodiment disclosed herein, a cache write-back or cache eviction message may be treated with the same channel and priority as a snoop response instead of being treated as a read or write request. This procedure may transmit write-back and eviction messages via a communication channel assigned to snoop responses.”).
processing the cache line eviction data received over the prioritized channel by updating a memory with the cache line eviction data ([0023] “A write-back message (sometimes referred to in short as write-back) may refer to a message from a cache agent (CA) to a home agent (HA), e.g., due to an internal event, to update a cache line including data and cache line state (e.g., when the CA changes the cache state from modified to clean or invalid).” [0036] “The snoop response may comprise a write-back message with updated data.” [0045] “In a coherence protocol disclosed herein, write-back and eviction are special requests or operations, thus their ordering should be handled differently from cache line requests. In an embodiment, the write-back and eviction may take higher priority over any other outstanding read or write requests initiated from a different source(s) but targeting the same destination.”); and
and communicating the cache line eviction data to the first CPU subsystem to complete the cache line eviction transaction ([0037] “The updated data in the main memory 112 may be sent by the HA 110 to the CA 120 by a read response message (not shown in FIG. 3).”).

	With further regard to Claim 17, Lih does not teach the holding of a cache line eviction transaction as described in claim 17. Eyole teaches further comprising:
detecting a hazard condition between the requested cache line data and the cache line eviction data {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being requested); and
holding the cache line eviction data until the hazard condition clears; (¶ 0095) Wherein the acknowledgement (only happens after hazard has cleared) allows eviction to move forward.
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

Regarding claim 20, Lih in view Eyole teaches all the limitations of Claim 17 as described above. Lih does not teach the hazard detection as described in claim 20. Eyole teaches wherein the detecting the hazard condition further comprises:
detecting the hazard condition at the home node based on the second CPU subsystem responding to a probe request for the cache line data with the cache line data before the processing of the cache line eviction data; (¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being requested) and the external apparatus is a unique (first) CPU. 
holding the cache line eviction data at the second CPU subsystem until the home node communicates completion of cache line eviction transaction. (¶ 0095) Wherein the acknowledgement is sent following the hazard clearing (first CPU completes transaction (load)).
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Eyole as applied to Claim 17 above, and further in view of Pierson.
Regarding claim 18, Lih in view of Eyole teaches all the limitations of claim 17 as described above. Lih does not teach the hazard detection as described in claim 18. Eyole teaches wherein detecting the hazard further comprises:
detecting the hazard condition further comprises: detecting the hazard condition at the second CPU subsystem based on receiving a probe requesting the cache line data before the communicating of the cache line eviction data to the home node (¶ 0095) "the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved." Mentions hazard detection is sent prior to the write (communication to home node) when the load should complete first (cache line request). Wherein the external apparatus is a unique CPU (first, second, third…). 
Lih and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih and Eyole before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Lih and Eyole to obtain the claimed invention as specified in the instant application claims.

With further regard to Claim 18, Lih in view of Eyole may not teach after sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex. Pierson teaches wherein detecting the hazard condition further comprises: 
at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex. (¶ 0061) "read and write transactions can require snooping other coherent masters… to retrieve the latest copy of that cache line." Wherein a master is snooped (requested) to provide the latest copy(updated) cache line.
Lih, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Pierson before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole and the snooping of Pierson. The suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Lih, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Regarding claim 19, Lih in view of Eyole teaches all the limitations of claim 17 as described above. Lih does not teach the hazard detection as described in claim 19. Eyole teaches wherein detecting the hazard condition further comprises:
detecting the hazard condition further comprises: detecting the hazard condition at the home node based the second CPU subsystem receiving a probe requesting the cache line data after the processing of the cache line eviction data (¶ 0096) “The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions preventing forwarding (providing) data until after write (processing) of data is performed.
Lih, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lih, Eyole and Pierson before him or her to modify the cache eviction of Lih to include the hazard detection circuitry of Eyole and the snooping of Pierson. The suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Lih, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.
The same motivation that was utilized for combining Lih and Eyole as set forth in claim 18 is equally applicable to claim 19.

With further regard to Claim 18, Lih in view of Eyole may not teach after sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex. Pierson teaches wherein detecting the hazard condition further comprises: 
at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to the first core complex (¶ 0061) "read and write transactions can require snooping other coherent masters… to retrieve the latest copy of that cache line." Wherein a master is snooped (requested) to provide the latest copy(updated) cache line.
The same motivation that was utilized for combining Lih, Eyole and Pierson as set forth in claim 18 is equally applicable to claim 19.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are primarily directed towards the newly amended limitations of independent claims 1, 9 and 17, and as such the Office directs the Applicant to the modified rejection above, particularly regarding the teachings of the newly cited Lih reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Miller et al. (“Performance analysis of disk cache write policies,” 1995) discusses various approaches aimed at providing I/O subsystem enhancements, including the use of write-back policies that are considered complete without waiting on the disk to complete the write-back update.
Ghandeharizadeh et al. (“Design, Implementation, and Evaluation of Write-Back Policy with Cache Augmented Data Stores,” 2019) discusses a write-back technique that provides read-after-write consistency, durability, high performance and scalability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        December 9, 2022